DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2004/0237222 Stubler et al. (‘Stubler ‘222 hereafter), 
U.S. 2003/0086755 Stubler et al. (‘Stubler ‘755 hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1, 3 - 8 are allowed. 
Claim 2, is canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott P. Zimmerman (41390) on 09/16/2021.
The application has been amended as follows: 

1. (Examiner Amended) A method, comprising: 
fixing an end of an unwound wire of a parallel wire structural cable;
tensioning the unwound wire to a tension value by pulling an opposite end of the unwound wire; 
maintaining the tension value in the unwound wire by securing the opposite end of the unwound wire; 
repeating the fixing, 
the tensioning, the maintaining for each other unwound wire of the parallel wire structural cable; [[and]] seizing the parallel wire structural cable; and 
cutting the parallel wire structural cable to a length. 

Claim 2, (Examiner Amended) is canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim[s] 1 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  “cutting the parallel wire structural cable to a length.”
The closest prior art is as cited were ‘Stubler ‘222 & ‘Stubler ‘755. 
‘Stubler ‘222, teaches a method of fixing in Fig 4, Longitudinal Section View of anchoring region of the cable anchored, teaches end of unwound wire in Para 0039, teaches “wires do not have the helical pitch.” Para 0046 teaches the only metallic wire wound is to assist in the sealing of an elastomer/ neoprene strip around the wires to form an air-tight envelope. ‘Stubler ‘222, teaches: parallel wire structural cable in Abst, Para 0004, teaches away from twisting wires and promotes parallel wires, Para 0011, cable consists of multiple wires in a parallel bundle arrangement.  ‘Stubler ‘222, teaches: tensioning in Para 0040, pulling each wire group, Para 0043, wires can be tensioned by a jack, Para 0013 distinctly points out that the group of seven wires are not stranded, thus ‘Stubler teaches tensioning unwound wire as a group, and teaches: the unwound wire to a tension value by pulling an opposite end of the unwound wire in Para 0043, wires can be tensioned by a jack, it is inherent that the wires are tensioned to a value, and maintaining the tension value in the unwound wire by securing the opposite end of the unwound wire in: Para 0040, pulling each wire group, Fig 4, shows #20 conical jaw, and collar #16 maintaining tension value, and repeating the fixing, the tensioning in: Para 0050, pre-stressing cables, may be tensioned and anchored on pad of deck #1, “other pre-stressing arrangements are of course usable.” Inherently, ‘Stubler ‘222 has two distinct operations pre-stressing followed by stressing after both operations the fixing and tensioning is repeated, and ‘Stubler ‘222 further teaches: the maintaining for each other unwound wire of the parallel wire structural cable; and seizing the parallel wire structural cable by Applicant defining in Para 0019, seizing as #100, Figs 5 & 6 as a force applied to the outer circumference of the structural cable #16. ‘Stubler ‘222, teaches: Para 0043, metallic wire wound around cable produces a force to the outer circumference of the cable. 
‘Stubler ‘222, does not teach: cutting the parallel wire structural cable to a length. 
‘Stubler ‘755 teaches in Para 0066, strands that make up the cable are cut to exact length.  
However, ‘Stubler ‘755 does not teach cutting the parallel wire structural cable to a length.
Neither of these references provides “cutting the parallel wire structural cable to a length.” Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 3 - 8, are also allowed because they are dependent on claim 1.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
09/16/2021